 



Lock-Up Agreement



April 4, 2019

 

A.G.P./Alliance Global Partners

590 Madison Avenue, 36th Floor

New York, New York 10022

 

Ladies and Gentlemen:

 

The undersigned understands that A.G.P./Alliance Global Partners, as
Representative of the several underwriters (the “Representative”), proposes to
enter into an Underwriting Agreement (the “Underwriting Agreement”) with Verb
Technology Company, Inc., a Nevada corporation (the “Company”), providing for
the public offering (the “Public Offering”) by the several Underwriters named in
Schedule A to the Underwriting Agreement (the “Underwriters”) of units (the
“Units”), with each unit consisting of one (1) share of common stock, par value
$0.0001 per share (the “Common Stock”), and one (1) warrant to purchase one (1)
share of Common Stock, which equates to 100% warrant coverage (the “Warrants”;
and together with the Units, the Common Stock, and the shares of Common Stock
underlying the Warrants, the “Warrant Shares”). Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Underwriting
Agreement.

 

To induce the Representative to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Representative, the undersigned will not, during the period
commencing on the date hereof and ending ninety (90) days after the date of the
Underwriting Agreement relating to the Public Offering (the “Lock-Up Period”),
(1) offer, pledge, sell, contract to sell, grant, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for shares of Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition
(collectively, the “Lock-Up Securities”); (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Lock-Up Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Lock-Up Securities, in cash or otherwise; (3) make any demand for or exercise
any right with respect to the registration of any Lock-Up Securities; or (4)
publicly disclose the intention to make any offer, sale, pledge, or disposition,
or to enter into any transaction, swap, hedge, or other arrangement relating to
any Lock-Up Securities. Notwithstanding the foregoing, and subject to the
conditions below, the undersigned may transfer Lock-Up Securities without the
prior written consent of the Representative in connection with (a) transactions
relating to Lock-Up Securities acquired in open market transactions after the
completion of the Public Offering; provided, that, no filing under Section 16(a)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall
be required or shall be voluntarily made in connection with subsequent sales of
Lock-Up Securities acquired in such open market transactions; (b) transfers of
Lock-Up Securities as a bona fide gift, by will, or intestacy or to a family
member or trust for the benefit of a family member (for purposes of this lock-up
agreement, “family member” means any relationship by blood, marriage, or
adoption, not more remote than first cousin); (c) transfers of Lock-Up
Securities to a charity or educational institution; or (d) if the undersigned,
directly or indirectly, controls a corporation, partnership, limited liability
company, or other business entity, any transfers of Lock-Up Securities to any
shareholder, partner, or member of, or owner of similar equity interests in, the
undersigned, as the case may be; provided, that, in the case of any transfer
pursuant to the foregoing clauses (b), (c), or (d), (i) any such transfer shall
not involve a disposition for value, (ii) each transferee shall sign and deliver
to the Representative a lock-up agreement substantially in the form of this
lock-up agreement, and (iii) no filing under Section 16(a) of the Exchange Act
shall be required or shall be voluntarily made. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s Lock-Up Securities
except in compliance with this lock-up agreement.

 

   

 

 

If the undersigned is an officer or director of the Company, (i) the undersigned
agrees that the foregoing restrictions shall be equally applicable to any
issuer-directed or “friends and family” Public Securities that the undersigned
may purchase in the Public Offering and (ii) the Representative agrees that, at
least three (3) business days before the effective date of any release or waiver
of the foregoing restrictions in connection with a transfer of Lock-Up
Securities, the Representative will notify the Company of the impending release
or waiver; and (iii) the Company has agreed in the Underwriting Agreement to
announce the impending release or waiver by press release through a major news
service at least two (2) business days before the effective date of the release
or waiver. Any release or waiver granted by the Representative hereunder to any
such officer or director shall only be effective two (2) business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (a) the release or waiver is effected solely to permit a transfer
of Lock-Up Securities not for consideration and (b) the transferee has agreed in
writing to be bound by the same terms described in this lock-up agreement to the
extent and for the duration that such terms remain in effect at the time of such
transfer.

 

No provision in this Lock-Up Agreement shall be deemed to restrict or prohibit
the exercise, exchange, or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into shares of Common Stock, as
applicable; provided, that, the undersigned does not transfer the shares of
Common Stock acquired on such exercise, exchange, or conversion during the
Lock-Up Period, unless otherwise permitted pursuant to the terms of this Lock-Up
Agreement. In addition, no provision herein shall be deemed to restrict or
prohibit the entry into or modification of a so-called “10b5-1” plan at any time
(other than the entry into or modification of such a plan in such a manner as to
cause the sale of any Lock-Up Securities within the Lock-Up Period).

 

The undersigned understands that the Company and the Representative are relying
upon this Lock-Up Agreement in proceeding toward consummation of the Public
Offering. The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

 

The undersigned understands that, if the Underwriting Agreement is not executed
by April 5, 2019, or if the Underwriting Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Units to be sold thereunder, then this Lock-Up
Agreement shall be void and of no further force or effect.

 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Representative.

 

[Signature page follows]

 

   

 

 

  Very truly yours,           (Name - Please Print)           (Signature)      
    (Name of Signatory, in the case of entities - Please Print)           (Title
of Signatory, in the case of entities - Please Print)

 

  Address:                          

 

   

 

 